          Case 4:19-cv-02935-HSG Document 112 Filed 04/15/20 Page 1 of 5



 1   LEVI & KORSINSKY, LLP
     Adam M. Apton (SBN 316506)
 2   Adam C. McCall (SBN 302130)
 3   388 Market Street, Suite 1300
     San Francisco, CA 94111
 4   Tel : 415-373-1671
     Fax : 415-484-1294
 5   aapton@zlk.com
     amccall@zlk.com
 6

 7   Attorneys for Lead Plaintiff and the Class

 8

 9                                    UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11   ELISSA M. ROBERTS, Individually and on                 Lead Case No. 4:19-cv-02935-HSG
     Behalf of All Others Similarly Situated,
12                                                          CLASS ACTION
                    Plaintiff,
13                                                          STIPULATION AND [PROPOSED]
            vs.                                             ORDER REGARDING SCHEDULE FOR
14                                                          AMENDED COMPLAINT AND
     BLOOM ENERGY CORPORATION, et al.,                      DEFENDANTS’ RESPONSE
15
                    Defendants.                             Assigned to: Hon. Haywood S. Gilliam, Jr.
16

17

18          Pursuant to Civil Local Rule 7-12, the parties to this action stipulate to and respectfully request

19   the Court to enter the schedule below regarding amendment of the current complaint and responses

20   thereto in light of certain recent developments.

21          WHEREAS:

22          1.      On May 28, 2019, plaintiff Elissa M. Roberts filed a federal securities class action

23   against defendants Bloom Energy Corporation, KR Sridhar, Randy Furr, L. John Doerr, Scott Sandell,

24   Eddy Zervigon, Colin L. Powell, Peter Teti and Mary K. Bush and Kelly A. Ayotte (collectively, the

25   “Defendants”) (ECF No. 1).

26          2.      On September 3, 2019, following the briefing of lead plaintiff motions, the Hon.

27   William H. Orrick appointed James Everett Hunt as Lead Plaintiff (“Plaintiff”) and Levi & Korsinsky,
                                                     1
28                               STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULE
                                              CASE NO. 4:19-CV-02935-HSG
          Case 4:19-cv-02935-HSG Document 112 Filed 04/15/20 Page 2 of 5



 1
     LLP as Lead Counsel (ECF No. 39).
 2
            3.       On November 4, 2019, Plaintiff filed the Amended Complaint for Violations of the
 3
     Federal Securities Laws (the “Amended Complaint”) (ECF No. 49). Plaintiff’s Amended Complaint
 4
     alleges violations of the federal securities laws under Sections 11 and 15 of the Securities Act of 1933
 5
     and Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 and names, in addition to the
 6
     original Defendants, the following entities as additional defendants in a claim under Section 11 of the
 7
     Securities Act of 1933: J.P. Morgan Securities LLC, Morgan Stanley & Co. LLC, Credit Suisse
 8
     Securities (USA) LLC, KeyBanc Capital Markets Inc., Merrill Lynch, Pierce, Fenner & Smith
 9
     Incorporated, Cowen & Company, LLC, HSBC Securities (USA) Inc., Oppenheimer & Co. Inc.,
10
     Raymond James & Associates, Inc., and Robert W. Baird & Co. Incorporated (the “Underwriter
11
     Defendants”).
12
            4.       On February 12, 2020, prior to Defendants responding to Plaintiff’s Amended
13
     Complaint, Bloom Energy issued a press release providing an update on the timing of its fourth quarter
14
     and full year 2019 earnings report and announcing that it will restate its financial statements for certain
15
     periods when it issues its Form 10-K on or before March 16, 2020.
16
            5.       Following Bloom Energy’s announcement, Plaintiff notified Defendants that he
17
     intended to amend the Amended Complaint once Bloom Energy released the Form 10-K. The parties
18
     stipulated to a briefing schedule whereby Plaintiff would file the amended complaint 14 days after the
19
     release of the Form 10-K and then Defendants would respond to the amended complaint 45 days
20
     thereafter. The Court entered the stipulation on March 10, 2020 (ECF No. 110).
21
            6.       Bloom Energy released the Form 10-K on March 31, 2020, thereby requiring Plaintiff
22
     to file the amended complaint on April 14, 2020. Plaintiff respectfully requests an additional week to
23
     file the amended complaint, and that all other remaining deadlines be extended likewise. Defendants
24
     do not oppose Plaintiff’s request.
25
            IT IS THEREFORE STIPULATED AND AGREED by Plaintiff, Defendants, and the
26
     Underwriter Defendants that, subject to the Court’s approval:
27
                 1. Plaintiff will file a Second Amended Complaint on or before April 21, 2020;
28                                                     2
                               STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULE
                                            CASE NO. 4:19-CV-02935-HSG
        Case 4:19-cv-02935-HSG Document 112 Filed 04/15/20 Page 3 of 5



 1
             2. Defendants and the Underwriter Defendants will either answer the Second Amended
 2
                 Complaint or move to dismiss on or before June 5, 2020;
 3
             3. If Defendants and the Underwriter Defendants move to dismiss the Second Amended
 4
                 Complaint, Plaintiff will oppose the motions on or before July 20, 2020; and Defendants
 5
                 and the Underwriter Defendants will submit replies in further support of the motions on
 6
                 or before August 19, 2020.
 7
     IT IS SO STIPULATED.
 8
     Date: April 14, 2020                               By: /s/ Adam M. Apton
 9                                                           Adam M. Apton (SBN 316506)
                                                             aapton@zlk.com
10
                                                             Adam C. McCall (SBN 302130)
11                                                           amccall@zlk.com
                                                             LEVI & KORSINSKY, LLP
12                                                           388 Market Street, Suite 1300
                                                             San Francisco, CA 94111
13                                                           Tel : 415-373-1671
                                                             Fax : 415-484-1294
14

15                                                          Nicholas I. Porritt (admitted pro hac vice)
                                                            nporritt@zlk.com
16                                                          LEVI & KORSINSKY, LLP
                                                            1101 30th Street N.W., Suite 115
17                                                          Washington, D.C. 20009
18
                                                            Attorneys for Lead Plaintiff
19                                                          and Lead Counsel for the Class

20

21   Date: April 14, 2020                               By: /s/ Sara B. Brody
22                                                         Sara B. Brody (SBN 130222)
                                                           sbrody@sidley.com
23                                                         SIDLEY AUSTIN LLP
                                                           555 California Street, Suite 2000
24                                                         San Francisco, CA 94104
                                                           Telephone: 415-772-1279
25

26                                                         Matthew J. Dolan (SBN 291150)
                                                           mdolan@sidley.com
27                                                         SIDLEY AUSTIN LLP
                                                           1001 Page Mill Road, Building 1
28                                                  3
                            STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULE
                                         CASE NO. 4:19-CV-02935-HSG
        Case 4:19-cv-02935-HSG Document 112 Filed 04/15/20 Page 4 of 5



 1                                                         Palo Alto, CA 94304
                                                           Telephone: 650-565-7106
 2

 3                                                         Robin Wechkin (admitted pro hac vice)
                                                           rwechkin@sidley.com
 4                                                         SIDLEY AUSTIN LLP
                                                           1420 Fifth Avenue, Suite 1400
 5                                                         Seattle, WA 98101
                                                           Telephone: 415-439-1799
 6

 7                                                         Attorneys for the Bloom Energy Defendants

 8

 9

10

11   Date: April 14, 2020                               By: /s/ Charlene S. Shimada
                                                           Charlene S. Shimada
12                                                         charlene.shimada@morganlewis.com
                                                           Morgan, Lewis & Bockius LLP
13
                                                           One Market, Spear Street Tower
14                                                         San Francisco, California 94105
                                                           Telephone: 415-442-1475
15
                                                           Attorneys for the Underwriter Defendants
16                                                         J.P. Morgan Securities LLC, Morgan
                                                           Stanley & Co. LLC, Credit Suisse Securities
17
                                                           (USA) LLC, KeyBanc Capital Markets Inc.,
18                                                         Merrill Lynch, Pierce, Fenner & Smith
                                                           Incorporated, Cowen & Company, LLC,
19                                                         HSBC Securities (USA) Inc., Oppenheimer
                                                           & Co. Inc., Raymond James & Associates,
20                                                         Inc., and Robert W. Baird & Co.
                                                           Incorporated
21

22

23

24

25

26

27

28                                                  4
                            STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULE
                                         CASE NO. 4:19-CV-02935-HSG
         Case 4:19-cv-02935-HSG Document 112 Filed 04/15/20 Page 5 of 5



 1                                       [PROPOSED] ORDER

 2   Pursuant to the parties’ stipulation, and for good cause shown, IT IS SO ORDERED that:

 3            1. Plaintiff will file a Second Amended Complaint on or before April 21, 2020;
 4            2. Defendants and the Underwriter Defendants will either answer the Second Amended
 5                Complaint or move to dismiss on or before June 5, 2020;
 6            3. If Defendants and the Underwriter Defendants move to dismiss the Second Amended
 7                Complaint, Plaintiff will oppose the motions on or before July 20, 2020; and
 8                Defendants and the Underwriter Defendants will submit replies in further support of
 9                the motions on or before August 19, 2020.
10

11

12
      DATED: ______________,
                4/15/2020    2020                By:
13                                                     Hon. Haywood S. Gilliam, Jr.
                                                       United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     5
                            STIPULATION AND [PROPOSED] ORDER REGARDING SCHEDULE
                                         CASE NO. 4:19-CV-02935-HSG
